[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               Nov. 30, 2009
                               No. 09-12269                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 08-21398-CV-RLD

MARIE CASTEL,


                                                              Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,
Michael J. Astrue,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (November 30, 2009)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Marie Castel, through counsel, appeals the district court’s grant of summary
judgment affirming the Social Security Commissioner’s denial of supplemental

security income (“SSI”).1 Castel raises three arguments: (1) the administrative law

judge (“ALJ”) erred in deviating from Social Security Ruling (“SSR”) 96-8p,

Titles II and XVI: Assessing Residual Functional Capacity in Initial Claims,2 by

not considering her limitations in a function-by-function analysis before

determining her residual functional capacity (“RFC”); (2) the ALJ erred in

violating SSR 02-1p, Titles II and XVI: Evaluation of Obesity,3 by not properly

taking her obesity into account; and (3) substantial evidence does not support the

ALJ’s adverse credibility determination regarding her testimony.

       This Court’s review is “limited to an inquiry into whether there is substantial

evidence to support the findings of the [ALJ], and whether the correct legal

standards were applied.” Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir.

2002) (per curiam). Our standard of review of a Social Security case is

“demarcated by a deferential reconsideration of the findings of fact and an exacting

examination of the conclusions of law.” Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990). The Secretary’s factual findings are conclusive if “supported by



       1
        A claimant is entitled to judicial review of a final ruling from the Commissioner of
Social Security. 42 U.S.C. § 1383(c)(3).
       2
           61 Fed. Reg. 34474 (July 2, 1996).
       3
           67 Fed. Reg. 57859 (Sept. 12, 2002).

                                                  2
substantial evidence,” but the “Secretary’s conclusions of law, including applicable

review standards, are not presumed valid.” Id. at 1529 (quotation and citations

omitted). Substantial evidence is “more than a scintilla, but less than a

preponderance,” in that “[i]t is such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id. at 1529 (quotation and

citation omitted). The district court’s determination on whether there was

substantial evidence to support the ALJ’s decision is reviewed de novo. Wilson,

284 F.3d at 1221

       Castel applied for SSI pursuant to 42 U.S.C. § 1383(c) on November 9, 2004

and was denied benefits. Castel then appealed for a hearing in front of an ALJ. At

the time of the hearing Castel was a fifty-eight-year-old woman who spoke Creole

and limited English. Castel was five foot one inch tall and weighed 206 pounds.

Castel complained of the following impairments: severe mitral regurgitation,

moderate left atrial enlargement, decreased left ventricular relaxation, left

ventricular hypertrophy, cardiomyopathy, congestive heart failure, palpitations,

osteoarthritis, leg pain, calcaneal spurs in her left foot, pain in her left foot, swollen

feet and hands, wrist pain, constantly swollen arms and thighs, left thigh

tenderness, lower back pain, right shoulder pain, obesity, uncontrolled

hypertension, pitting edema, and a few other minor complaints. Castel had



                                             3
previously held jobs as a seamstress and at a laundromat until 2002, but claimed

that she was no longer able to hold these jobs because of her physical ailments.

      The Social Security regulations provide a five-step sequential evaluation

process for determining if a claimant has proven that she is disabled. See 20

C.F.R. §§ 404.1520, 416.920. At the first step, the claimant must prove that she

has not engaged in substantial gainful activity. At the second step, she must prove

that she has an impairment or combination of impairments that is severe. If, at the

third step, she proves that her impairment or combination of impairments meets or

equals a listed impairment, she is automatically found disabled regardless of age,

education, or work experience. If she cannot prevail at the third step, she must

proceed to the fourth step where she must prove that she is unable to perform her

past relevant work. If the claimant is unable to do past relevant work, the examiner

proceeds to the fifth and final step of the evaluation process to determine whether,

in light of residual functional capacity, age, education, and work experience, the

claimant can perform other work. Id.; see also Crayton v. Callahan, 120 F.3d

1217, 1219 (11th Cir. 1997).

      The ALJ found, and neither party disputes, that Castel had not engaged in

substantial gainful employment since the application date of November 9, 2004.

The ALJ proceeded to the second step and found that Castel had several severe



                                          4
impairments: obesity, palpitations, hypertension, left upper extremity pain, left

lower extremity pain, and left plantar neuroma. The ALJ determined that Castel

did not suffer from any mental impairments that rose to the level of severe

impairments. At the third step, Castel’s impairments or combinations of

impairments did not meet or equal one of the listed impairments proscribed by the

Social Security Administration. See 20 C.F.R. pt. 404 subpt. p app. 1. The ALJ

then moved on to step four and determined that Castel had the RFC to “lift and

carry fifty pounds occasionally and twenty-five pounds frequently” and “stand or

walk for at least six hours per eight-hour workday and . . . sit for at least six hours

per workday.” (Doc. 8-2 at 23). Based on this RFC, the ALJ found that Castel was

capable of performing past relevant work.4

                                               I.

       The ALJ Completed a Proper Function-By-Function Analysis

       Castel argues that the ALJ reached an RFC determination without going

through a function-by-function analysis. Specifically, Castel claims that the ALJ

did not perform the function-by-function analysis to determine Castel’s ability to

handle strength demands. This argument is unfounded.



       4
         The ALJ did not need to discuss the fifth step because Castel was deemed capable of
past relevant work, and thus the analysis ends at the fourth step.


                                               5
       The ALJ made a determination of Castel’s RFC at step four of the function-

by-function analysis. The ALJ considered two disability examiners’ reports,

Castel’s testimony, and two Disability Determination Services’ (“DDS”) reports in

arriving at Castel’s RFC. See SSR 96-8p, 61 Fed. Reg. 34474, 34477 (July 2,

1996) (advising that the RFC assessment must consider all relevant evidence,

including medical history, medical evaluations, daily activities, and lay evidence).

The ALJ ultimately decided that Castel was capable of medium exertion level work

and thus was capable of performing past relevant work.

       An exam by Dr. Adam, a disability examiner, reflected Castel’s ability to

walk and work with her hands. Dr. Cusco, also a disability examiner, prepared a

report that discussed Castel’s work abilities, such as walking, lifting, grabbing, and

manipulating. One DDS report found Castel capable of a full range of light

exertion level work while another DDS report found her capable of medium

exertion level work.5

       Dr. Adam found that Castel did not have any back tenderness, that she had

full grip strength with normal fine manipulation, and that she was able to walk



       5
        The ALJ referred to two DDS doctor reports finding Castel capable of medium exertion
level work. However, the two reports the ALJ refers to are actually a handwritten and typed
version of the same report. There is also a dispute over whether the report was prepared and
signed by a doctor or a non-physician administrator. Castel argues that this discrepancy is
reversible error, but as we will discuss later it was a harmless error on the part of the ALJ.

                                               6
without assistance. Dr. Cusco reported very similar findings, most importantly that

Castel was able to walk without assistance. Further, Castel testified that she lived

alone, cooked, did laundry, walked outside, and went to church. These findings are

consistent with the ALJ’s final determination that Castel is capable of performing

the duties of a seamstress or employee of a laundromat.

      We do not require the ALJ to “specifically refer to every piece of evidence

in his decision,” so long as the decision is sufficient to allow us to conclude that

the ALJ considered the claimant’s medical condition as a whole. Dyer v. Barnhart,

395 F.3d 1206, 1211 (11th Cir. 2005) (per curiam). The ALJ found that the

medium level work determination was consistent with the medical evidence and

found Castel’s RFC to be at a medium level of work. The ALJ performed a proper

RFC function analysis, based on substantial evidence, and we shall defer to his

conclusions.

                                             II.

 The ALJ Properly Considered Castel’s Obesity When Determining Her RFC

      Castel argues that the ALJ erred in not properly taking her obesity into

account in determining her RFC. Specifically, Castel asserts that the ALJ violated

SSR 02-1p6 because (1) the ALJ failed to consider her left lower extremity pain


      6
          The relevant portions state:
                “An assessment should also be made of the effect obesity has upon the

                                              7
and left plantar neuroma in combination with her obesity; and (2) even though the

ALJ found her obesity to be a severe impairment, he did not specify any resulting

functional limitations from such impairment.

       Castel’s contentions are not supported by the record. The record reflects that

the ALJ considered Castel’s obesity.7 Further, the ALJ made specific reference to

SSR 02-1p in his ruling.8 The ALJ determined that Castel’s obesity was a severe

impairment. However, the ALJ’s decision reflects that Castel’s obesity was

ultimately determined not to result in any specific functional limitations.9


       individual’s ability to perform routine movement and necessary physical activity
       within the work environment. . . As explained in SSR 96-8p . . . our RFC
       assessments must consider an individual’s maximum remaining ability to do
       sustained work activities in an ordinary work setting on a regular and continuing
       basis. . . .
                ....
                The combined effects of obesity with other impairments may be greater than
       might be expected without obesity. . . .
                ....
                . . . When we identify obesity as a medically determinable impairment . . . ,
       we will consider any functional limitations resulting from the obesity in the RFC
       assessment, in addition to any limitations resulting from any other physical or mental
       impairments we identify.”

67 Fed. Reg. 57859, 57862–63 (Sept. 12, 2002).
       7
       The ALJ noted that Drs. Adam and Cusco found Castel to be more than two hundred
pounds at a height of five foot one inch. (Doc. 8-2 at 22).
       8
         The ALJ stated in his order that, “I have taken the claimant’s obesity into account in
formulating this residual functional capacity in terms of her limitations and restrictions arising
there from in accordance with Social Security Ruling 02-1p.” (Doc. 8-2 at 23).
       9
         It is also worth noting that Castel weighed around two hundred pounds when she last
worked in a laundromat in 2002. (See Doc. 8-2 at 111). The ALJ did not explicitly state this in
his decision but Castel’s ability to perform her work duties at her current weight supports the

                                                  8
                                                III.

                  The ALJ Made a Proper Adverse Credibility
            Determination in Reference to Castel’s Complaints of Pain

       We apply a three-part pain standard when a claimant seeks to establish

disability through her own testimony regarding pain or other subjective symptoms.

Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991) (per curiam). The pain

standard requires:

       (1) evidence of an underlying medical condition and either (2)

       objective medical evidence that confirms the severity of the alleged

       pain arising from that condition or (3) that the objectively determined

       medical condition is of such a severity that it can be reasonably

       expected to give rise to the alleged pain.

Id. The ALJ “must consider a claimant’s subjective testimony of pain” if the

claimant satisfies the three-part test. Foote v. Chater, 67 F.3d 1553, 1560 (11th

Cir. 1995) (per curiam). Castel’s “subjective testimony supported by medical

evidence that satisfies the standard is itself sufficient to support a finding of

disability.” Holt, 921 F. 2d at 1223 (citation omitted).

       If the ALJ finds that the testimony of the claimant is not credible the ALJ

must articulate the reasons for finding a lack of credibility. Foote, 67 F.3d at


ALJ’s finding that obesity did not substantially affect her functional capacity.

                                                 9
1561–62. The ALJ is not required to explicitly conduct a credibility analysis, but

the reasons for finding a lack of credibility must be clear enough that they are

obvious to a reviewing court. Id. at 1562 (citation omitted). “A clearly articulated

credibility finding with substantial supporting evidence in the record will not be

disturbed by a reviewing court.” Id. at 1562 (citation omitted).

      Castel argues that substantial evidence does not support the ALJ’s adverse

credibility finding regarding her testimony. First, Castel argues that her complaints

of pain and functional limitations are consistent with each other and with the

record. Castel next asserts that the ALJ erred in relying on a DDS report that was

possibly prepared by a non-physician. Further, Castel argues that the ALJ erred by

referring to the questionable DDS report as two distinct reports, when in fact it was

a handwritten and typed version of the same report.

      The ALJ’s decision establishes a clear record of the reasons why Castel’s

testimony was not credible. As the ALJ properly noted, Castel lives alone, cooks,

does her laundry at the laundromat (similar to the functions of her previous job),

attends church, and reads the Bible. See Harwell v. Heckler, 735 F.2d 1292, 1293

(11th Cir. 1984) (per curiam) (a claimant’s daily activities may be considered in

evaluating complaints of disabling pain). Furthermore, the ALJ found that these

activities conflicted with Castel’s claims regarding the limitations resulting from



                                          10
her impairments. The ALJ also found that Castel had sought medical treatment

very few times since she filed her claim. See Watson v. Heckler, 738 F.2d 1169,

1173 (11th Cir. 1984) (per curiam) (finding that a claimant’s failure to seek

medical treatment is relevant in assessing credibility). The ALJ also determined

that the reports from the disability examiners conflicted with Castel’s testimony

concerning her work abilities.10 The ALJ even explicitly stated in the decision that

he did not find Castel entirely credible.

       Castel contends that the ALJ erred in determining her RFC because he relied

on what he believed were two DDS reports concerning Castel’s RFC. It is clear

that the two reports the ALJ refers to are in fact one report, with the only difference

being that one version is handwritten and the other is typed. The signature at the

end of the handwritten DDS report looks like the letter “M.” Castel correctly

argues that this signature resembles the signature of Deborah Tyson from a

February 15, 2005 form. Deborah Tyson is a single decision-maker (“SDM”), not

a doctor, and so Castel argues that the ALJ’s reliance on a report prepared by an

SDM is error. The Appellee argues that the “M” signature on the DDS report is

consistent with Dr. Muth.11 The Appellee also notes that other documents refer to

       10
         The reports from Drs. Adam and Cusco indicate that Castel is capable of a work ability
level above that to which she testified at the hearing. (Doc. 8-2 at 22).
       11
            Dr. Muth performs disability examinations and is therefore qualified to complete DDS
reports.

                                                 11
a functional capacity evaluation done by Dr. Muth around the same time as the

DDS report in question was signed.

      This Court does not need to determine who signed the DDS report in

question. The ALJ references the DDS report at issue in two sentences, but

dedicates two paragraphs to the reports of Drs. Adam and Cusco. The record does

not reflect that the ALJ placed great weight on the DDS reports, as Castel

contends. Rather, the evaluations by Drs. Adam and Cusco seem to have been the

primary basis for the ALJ’s decision. The DDS report merely confirmed this

objective medical evidence. This Court does not find any error caused by the

ALJ’s reference to this DDS report, and to the extent that one could argue that the

ALJ erred, the error would not rise above the level of harmless error.

      The ALJ’s finding that Castel’s testimony was not credible was adequately

articulated and properly supported by substantial evidence. Substantial evidence

supports the ALJ’s adverse credibility determination, in that (1) the ALJ proffered

specific and adequate reasons for discounting her testimony; and (2) medical

records from other physicians indicated that Castel’s subjective complaints were

improbable, even if the ALJ mistakenly relied on an RFC assessment that might

have been completed by a non-physician.

                                     Conclusion



                                         12
      Based on a review of the record and the parties’ briefs, we find that the ALJ

made a reasoned decision, supported by substantial evidence, and find no error.

The district court’s order of summary judgment is affirmed.

      AFFIRMED.




                                         13